             Case 3:21-cv-00089-CAR Document 10 Filed 09/03/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF GEORGIA
                             ATHENS DIVISION
CURTIS DEAN BURTCH, JR.,             :
                                     :
      Plaintiff,                     :
                                     : CASE NO.
v.                                   : 3:21‐CV‐89 (CAR)
                                     :
ST. MARY’S HOSPITAL, and DON L. :
ABERNATHY, MD,                       :
                                     :
      Defendants.                    :
____________________________________

                  ORDER DISMISSING PLAINTIFF’S RECAST COMPLAINT

           Before the Court is pro se Plaintiff Curtis Dean Burtch, Jr.’s Recast Complaint

against Defendants St. Mary’s Hospital and Don. L. Abernathy, MD. For the reasons

explained below, the Court DISMISSES without prejudice Plaintiff’s Recast Complaint

[Doc. 7] for lack of subject matter jurisdiction.1

           On August 10, 2021, this Court granted Plaintiff’s Motion to Proceed In Forma

Pauperis but did not allow his Complaint to be served because he failed to provide

sufficient allegations from which the Court could ascertain the nature of his claims,

whether any claim would be legally viable, or whether this Court had subject matter

jurisdiction to consider his claims. Plaintiff alleged the following:



1   Plaintiff also filed a second Motion for Leave to Proceed in forma pauperis (“IFP”). This Court has already
granted Plaintiff the ability to proceed IFP [Doc. 6]. Thus, Plaintiff’s Motion [Doc. 9] is MOOT.

                                                        1
            Case 3:21-cv-00089-CAR Document 10 Filed 09/03/21 Page 2 of 4




         On July 14, 2021 I, the Plaintiff, went to St. Mary’s Hospital in Lavonia,
         GA for a sexually [sic] assault. However I got some medication that put
         me to sleep and I was sexually assaulted on July 15, 2021 in this abandon
         [sic] house which isn’t safe 323 Sprint St. Lavonia, Ga 30553. And online
         footage will prove the claim.”2

         Rather than dismiss the Complaint, the Court allowed Plaintiff the opportunity

to file a recast complaint. This Court informed Plaintiff that he “must describe his

claims; allege all facts necessary to support his claims; identify and explain how each

Defendant’s actions violated his rights and caused him harm”; and “inform the Court

how it has subject matter jurisdiction to hear his claims.”3 Plaintiff timely filed a recast

complaint.

         In his Recast Complaint, Plaintiff claims the Court has jurisdiction pursuant to 28

U.S.C. § 1346, which confers jurisdiction over cases in which the United States is

defendant. Plaintiff alleges St. Mary’s Hospital “is an entity of the United States.”4

Plaintiff also alleges that in January 2021, he was staying in an abandoned house and

“had several people” come to the house unannounced, which violated his Fourth

Amendment Constitutional rights.

         Because Plaintiff is proceeding IFP, the Court is required to screen his Complaint

and must sua sponte dismiss the complaint or portion thereof which (1) is found to be

frivolous or malicious, (2) fails to state a claim on which relief may be granted, or (3)

2 Doc. 4, p. 4.
3 Doc. 6, p. 5.
4 Doc. 7‐1, p. 2.


                                              2
            Case 3:21-cv-00089-CAR Document 10 Filed 09/03/21 Page 3 of 4




seeks monetary relief against a defendant who is immune from such relief.5 Moreover,

“[a] federal court not only has the power but also the obligation . . . to inquire into

jurisdiction whenever the possibility that jurisdiction does not exist arises.”6 Federal

courts are forums of limited jurisdiction.7 And “because a federal court is powerless to

act beyond its statutory grant of subject matter jurisdiction, a court must zealously

insure that jurisdiction exists over a case, and should itself raise the question of subject

matter jurisdiction at any point in the litigation where a doubt about jurisdiction

arises.”8

        Even construing Plaintiff’s Recast Complaint liberally because of his pro se status,

this Court lacks subject matter jurisdiction. The Court has no jurisdiction under 28

U.S.C. § 1346. Section 1346 provides federal courts “exclusive jurisdiction of civil actions

on claims against the United States . . . for personal injury or death . . . under

circumstances where the United States, if a private person, would be liable to the

claimant in accordance with the law of the place where the act or omission occurred.9 St.

Mary’s Hospital is not a unit or agency of the United States government. St. Mary’s

Hospital is a member of Trinity Health, an American, not‐for‐profit Catholic health




5 28 U.S.C. § 1915(e)(2)(b).
6 Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251 (11th Cir. 1985).
7 Id. at 1250.

8 Smith v. GTE Corp., 236 F.3d 1292, 1299 (11th Cir. 2001) (citations omitted).

9 28 U.S.C. § 1346(b)(1) (emphasis added).


                                                      3
          Case 3:21-cv-00089-CAR Document 10 Filed 09/03/21 Page 4 of 4




system.10 Moreover, Plaintiff’s allegation that “people” came into the house where he

slept in violation of his Fourth Amendment rights is wholly insufficient to invoke this

Court’s federal question jurisdiction.11 Plaintiff’s Complaint is hereby DISMISSED

without prejudice for lack of subject matter jurisdiction.

        SO ORDERED, this 3rd day of September, 2021.

                                                   s/ C. Ashley Royal_________________
                                                   C. ASHLEY ROYAL
                                                   UNITED STATES DISTRICT JUDGE




10 Under Fed. R. Evid. 201(b), courts “may judicially notice a fact that is not subject to reasonable dispute
because it: (1) is generally known within the trial court’s territorial jurisdiction; or (2) can be accurately
and readily determined from sources whose accuracy cannot reasonably be questioned.” The fact that St.
Mary’s is a Catholic hospital, not a United States hospital, is generally known in this territorial
jurisdiction and is readily determined from its website, www.stmaryshealthcaresystem.org/locations/st‐
marys‐hospital.
11 It is clear from the Complaint no diversity jurisdiction exists.


                                                      4
